A. J. WALKER, C. J.
To support a judgment final ¡against a defaulting garnishee, it is requisite that there should have been a previous conditional judgment against him, to be made final unless he should appear within the first three days of the next succeeding term and answer.— Code, § 2545 ; Session Acts 1857-58, p. 36. The words found at the close of the judgment against the plaintiff’s debtor, do not amount to a judgment at all.—Dickerson v. Walker, 1 Ala. 48 ; Tombeckbe Bank v. Strong, 1 Stew. & P. 187 ; Draughn v. Tombeckbe Bank, 1 Stew. 66. If it be conceded, that ,a recital in the final judgment, of the fact that the requisite conditional judgment had been rendered against the garnishee, could dispense with the necessity of an entry of the judgment itself upon the record, we should, *85nevertheless, be constrained to decide, that the recital in this ca§e is not sufficient to sustain the judgment final. It does not show, except by inference, in whose favor, or against whom the judgment nisi was rendered ; nor does it show that that judgment was upon the condition prescribed by the statute.
Judgment reversed, and cause-remaüdecL